In a letter signed on September 3, 2013, addressed to the Clerk of the Appellate Courts, respondent Quentin John Boone, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2012 Kan. Ct. R. Annot. 389), as amended December 1, 2012.
At the time the respondent surrendered his license, complaints had been docketed by the Disciplinary Administrator s office in accordance with Supreme Court Rule 217 (2012 Kan. Ct. R. Annot. 389). The complaints alleged that the respondent violated Kansas Rules of Professional Conduct 1.3 (diligence) (2012 Kan. Ct. R. Annot. 454); 1.4 (communication) (2012 Kan. Ct. R. Annot. 473); 1.5 (fees) (2012 Kan. Ct. R. Annot. 492); and 8.4(g) (misconduct) (2012 Kan. Ct. R. Annot. 643).
This court, having examined the files of the office of tire Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Quentin John Boone be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Quentin John Boone from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2012 Kan. Ct. R. Annot. 397), as amended December 1, 2012.